Citation Nr: 0944171	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  03-16 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Veteran presented oral 
testimony at a hearing before a Decision Review Officers 
(DRO) at the RO in October 2003 and before the undersigned 
Acting Veterans Law Judge at the RO in April 2005.

In July 2006, the Board remanded the issues of service 
connection for diabetes mellitus and sleep apnea to the RO 
via the Appeals Management Center (AMC), in Washington, DC 
for further development and consideration.  

In July 2009, the Board requested expert opinions as to each 
of these claims for service connection.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is the result of disease 
manifested during his active service.  

2.  The Veteran's sleep apnea is not the result of disease or 
injury during the Veteran's active service and is not 
proximately due to or the result of a service-connected 
disease or injury.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
Veteran's diabetes mellitus was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).  

2.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Duty to Notify

The Board notes that the Veteran was not given the notice as 
to ratings and effective dates required by the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) until 
July and December 2006 -after the initial readjudication of 
his claim.  Nevertheless, the Veteran was not prejudiced.  As 
to the claim being denied, no rating or effective date will 
be assigned.  As to the claim being allowed, the Veteran has 
received such notice.

Otherwise, a letter from the RO dated in December 2001 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claims for service 
connection, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The initial notice letter was provided 
before the adjudication of his claims in March 2002.  
Thereafter, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond.  

Any defects in VCAA notice timing were ultimately cured by 
readjudication by the most recent supplemental statement of 
the case in December 2008.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).


Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had a hearing and a VA 
examination.  A medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Certain conditions, like diabetes mellitus, are chronic per 
se and, therefore, will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So, service connection is established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected.  See 38 C.F.R. § 3.310(a) & (b).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
order to establish entitlement to service connection on a 
secondary basis, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. 
West, 11 Vet. App. 148, 158 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran's Diabetes Mellitus Claim

As the Veteran's VA treatment records establish that he has 
diabetes, the determinative issue is whether his diabetes is 
in some way related to his military service.   See, e.g., his 
October 2002 VA treatment records.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this purported relationship, essentially, the 
Veteran asserts that, although his diabetes was not diagnosed 
until several years after his discharge, this condition was 
incurred in service.  See his April 2005 hearing testimony.  
However, as a layman without the necessary medical training 
or expertise, he is not competent to provide a probative 
opinion on matters requiring medical knowledge, such as a 
determination of the onset or etiology of his diabetes; 
instead, there must be competent medical nexus evidence that 
his claim is plausible.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As mentioned, the Veteran was discharged from military 
service in September 1981.  And, he readily admits that his 
diabetes was not diagnosed until some time in the mid 1980s - 
well beyond the one year after his discharge.  See his April 
2005 hearing transcript.  

In July 2006, the Board remanded the case so that records of 
the Veteran's post service treatment at an Air Force Base 
could be obtained.  Those records were obtained and show 
that, in April 1988, the Veteran was examined and suspected 
to have diabetes.  Shortly thereafter, in May 1988, the 
Veteran was tested and diagnosed with diabetes mellitus.  The 
Board notes that this is the first competent medical evidence 
of record indicating symptoms or providing a diagnosis of 
diabetes -over 6 years following the Veteran's September 1981 
discharge.

However, in his April 2005 hearing testimony, the Veteran 
also asserted, in the alternative, that his diabetes may be 
attributable to his service-connected hypertension as a 
secondary condition.  While the Board realizes that the 
Veteran is not competent to provide an etiological opinion as 
relates to his diabetes, VA adjudicators must consider all 
potential basis of entitlement reasonably raised by the 
record.  See EF v. Derwinski, 1 Vet App 324 (1991).  
Therefore, in July 2009, the Board sought an expert medical 
advisory opinion regarding this claimed relationship.  

The August 2009 opinion provides that while there is little 
medical data to support the claim that hypertension causes 
diabetes, the Veteran did have evidence of impaired fasting 
glucose during service.  The doctor identified two different 
occasions (in March and August 1981) when the Veteran had 
elevated glucose levels.  The doctor went on to explain that 
while not all persons with elevated glucose levels went on to 
develop diabetes, approximately 25 percent did.  It appears 
from the medical opinion that the findings in service were 
abnormal and that they can not be reasonably dissociated from 
the later development of a full blown diabetes.  Therefore, 
it is more likely than not that his diabetes was incurred in 
service.  So, resolving reasonable doubt in his favor, the 
Veteran is entitled to service connection for diabetes.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The Veteran's Sleep Apnea Claim

As the Veteran's VA treatment records establish that he has 
sleep apnea, the determinative issue is whether this 
condition is in some way related to his military service.   
See, e.g., the report of his August 2007 VA C&P Exam.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Concerning this purported relationship, the Veteran does not 
assert that this condition was incurred in service; rather, 
he asserts that this condition did not manifest until, at the 
earliest, some time in the 1990s -so many years following 
military service.  He relates this condition to his military 
service by asserting that it is secondary to his service-
connected sinusitis.  See his April 2005 hearing transcript.  
However, as a layman without the necessary medical training 
or expertise, he is not competent to provide a probative 
opinion on matters requiring medical knowledge, such as a 
determination of the onset or etiology of his sleep apnea; 
instead, there must be competent medical nexus evidence that 
his claim is plausible.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
 
Concerning this, VA provided the Veteran with an examination 
for respiratory disorders.  The report of that examination 
indicates that, after reviewing the Veteran's medical history 
and conducting an objective clinical examination, a VA 
physician's assistant expressed the opinion that the 
Veteran's sleep apnea was less likely than not related to his 
sinusitis.  

In July 2009, the Board requested an expert medical advisory 
opinion regarding this claimed relationship.  In August 2009 
a specialist physician, an otolaryngologist, provided an 
opinion as to any relationship between the Veteran's sleep 
apnea and his service-connected sinusitis.  The physician 
expressed the opinion to the effect that sinusitis could not 
be a cause or contributing factor to sleep apnea.  He 
explained that the abnormality underlying sleep apnea is 
upper airway obstruction occurring in the pharynx and that 
disease and abnormalities within the nose are not typically a 
cause of sleep apnea.  While there can be some obstructions 
in the nose which might make breathing more difficult, these 
have never been proven to be significant contributors to 
sleep apnea - which, according to this specialist, makes 
sense when one considers that the paranasal sinuses are 
adjacent to the nasal airway, not within it, so swelling and 
disease within the sinuses could not obstruct the airway. 

The Board finds that there are no competent medical opinions 
connecting the Veteran's service or a service-connected 
disability, particularly his sinusitis, to his sleep apnea.  
On the other hand, there is at least one competent, well 
explained, medical opinion against a connection between the 
service-connected sinusitis and sleep apnea.  That medical 
opinion forms a preponderance of competent evidence that 
overwhelms the Veteran's speculation as a lay witness.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for diabetes mellitus is granted.

Service connection for sleep apnea is denied.



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


